Opinion issued December 7, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00738-CV
                           ———————————
              IN RE TEXAS PREMIER RESOURCES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Texas Premier Resources, LLC filed a petition for writ of mandamus

asking that we compel the trial court to strike the intervention of real parties in

interest, Dustin Horn, Hope Horn, Faith Horn, Anna Horn, and Tyson Horn.1




1
      The underlying case is Marie Castro v. Texas Premier Resources, LLC d/b/a
      Premier Tank Truck Services, cause number 2015-23102, pending in the 129th
      District Court of Harris County, Texas, the Honorable Michael Gomez presiding.
      The petition is denied. See TEX. R. APP. P. 52.8(d). Any pending motions are

dismissed as moot.

                                PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                        2